Citation Nr: 1718324	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disability of the right upper extremity, to include the elbow and hand.

2. Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the right shoulder with limitation of motion.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran's original service connection claims were for right tennis elbow and loss of right hand grip.  He perfected his appeal for the right hand grip.  He later re-filed a claim for his right tennis elbow, but during his hearing, he testified that the two issues were related.  Thus, the Board has re-characterized the issue on appeal as entitlement to service connection for a disability of the right upper extremity, to include the elbow and hand, to give the Veteran the benefit of the doubt and make clear that the issue before the Board is entitlement to a right upper extremity disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran was provided a VA examination for his right hand in January 2012; however, the opinion provided is not supported by adequate rationale.  The Veteran was provided a VA examination for his right elbow in July 2016; however, the examiner only discussed whether a right elbow disability was due to his service-connected right shoulder disability, and did not discuss aggravation.  A remand is necessary to obtain an adequate opinion addressing the pertinent medical questions based on all of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent a VA right shoulder examination in June 2016.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  In the June 2016 examination, the examiner noted the Veteran had pain with flexion and abduction that caused functional loss, but did not report the degrees at which pain began.  As well, the examination did not assess pain in both active and passive motion.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the examination is inadequate because it is incomplete.  For these reasons, the Board directs that an additional right shoulder examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for a disability of the right upper extremity, to include the elbow and hand, and residuals of a fracture of the right shoulder with limitation of motion on appeal; this specifically includes treatment records from the VA Gulf Coast Veterans Health Care System from August 2016 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate physician to determine the nature, extent and etiology of any disabilities of the right upper extremity, to include the elbow and hand.  The examiner should identify all disabilities of the right upper extremity, to include the elbow and hand.  Based on the record, the examiner should provide responses to the following for each right upper extremity disability:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability of the right upper extremity is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability of the right upper extremity is proximately due to his service-connected right shoulder disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability of the right upper extremity has been aggravated by his service-connected right shoulder disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.

It is requested that the rationale for these opinions include some discussion regarding reports of compensating for the right shoulder while repeatedly lifting heavy objects at work.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA shoulder evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected residuals of a fracture of the right shoulder with limitation of motion.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the right shoulder and the paired left shoulder.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




